EXHIBIT 11 PEOPLES BANCORP INC. AND SUBSIDIARIES COMPUTATION OF EARNINGS PER SHARE Three Months Ended Six Months Ended June 30, June 30, (dollars in thousands, except per share data) 2007 2006 2007 2006 BASIC EARNINGS PER SHARE EARNINGS: Net income $5,349 $5,536 $10,995 $11,467 AVERAGE SHARES OUTSTANDING: Weighted-average common shares outstanding 10,503,952 10,591,926 10,544,199 10,561,355 BASIC EARNINGS PER SHARE $0.51 $0.52 $1.04 $1.09 DILUTED EARNINGS PER SHARE EARNINGS: Net income $5,349 $5,536 $10,995 $11,467 AVERAGE SHARES OUTSTANDING: Weighted-average common shares outstanding 10,503,952 10,591,926 10,544,199 10,561,355 Diluted effect of outstanding stock options and unvested restricted common shares 70,298 122,104 75,616 128,110 Total weighted-average diluted common shares 10,574,250 10,714,030 10,619,815 10,689,465 DILUTED EARNINGS PER SHARE $0.51 $0.52 $1.04 $1.07
